Name: Regulation (EEC) No 2042/75 of the Commission of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 11.8.75 Official Journal of the European Communities No L 213/5 REGULATION (EEC) No 2042/75 OF THE COMMISSION of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas this Regulation should comprise those provisions peculiar to cereals, and rice which are required for the application of the system of licences and certificates in this sector ; Whereas such provisions either supplement or derogate from the provisions of Commission Regulation (EEC) No 193/75 (7 ) of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/ EEC (*) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 665/75 (2), and in particular Articles 12 (2), 15 (5 ) and 16 (6) thereof ; Having regard to Council Regulation No 359/67/ EEC (3 ) of 25 July 1967 on the common organization of the market in rice, as last amended by Regulation (EEC) No 668/75 (4), and in particular Articles 10 (2), 13 (5 ) and 17 (6) thereof ; HAS ADOPTED THIS REGULATION : Whereas special detailed rules for the application of the system of import and export licences established for cereals and rice were laid down by Commission Regulation (EEC) No 2637/70 (5 ) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as last amended by Regulation (EEC) No 1807/75 (6 ); Article 1 This Regulation lays down special detailed rules for the application of the system of import and export licences established by :  Article 12 of Regulation No 120/67/EEC, t  Article 10 of Regulation No 359/67/EEC. Article 2 The obligation to import or to export shall be considered to have been fulfilled where the quantity imported or exported falls by not more than 7% below the quantity shown on the licence. Article 3 1 . When the application for an export licence is submitted in connection with an invitation to tender or public auction organized by the intervention agencies under Article 5 or 6 of Regulation (EEC) Whereas Regulation (EEC) No 2637/70 also lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates established for other products ; whereas that Regulation has been amended many times and whereas experience has shown that its composite nature can make it difficult to administer ; whereas , therefore, in the interests of clarity and sound administration, the legislation applicable to each sector should be consolidated and published in the form of a separate Regulation ; ( ») OJ No 117, 19 . 6. 1967, p . 2269/67. (2 ) OJ No L 72, 4 . 3 . 1975 , p. 14. (3 ) OJ No 174, 31 . 7. 1967, p . 1 . (4 ) OJ No L 72, 4 . 3 . 1975, p. 18 . (5) OJ No L 283 , 29 . 12 . 1970, p . 15 . ( ¢) OJ No L 184, 15 . 7. 1975, p. 33 . (7 ) OJ No L 25, 31 . 1 . 1975, p. 10. No L 213/6 Official Journal of the European Communities 11 . 8.75 in the currency of the Member State in which the licence is issued and shall be preceded by one of the following forms of words : 'Tendered rate of export levy : . . . ' 376/70, the licence shall be issued only for those quantities in respect of which the applicant has obtained a contract . The security for the balance of the application shall be released. Section 18 of the licence shall contain one of the following endorsements : 'Valid for . . . (quantity in figures and letters)' 'Tilslagssats for eksportafgiften :. . . ' 'Zugeschlagener Satz der AusfuhrabschÃ ¶pfung . . 'Taux du prÃ ©lÃ ¨vement Ã l'exportation adjugÃ © : . . . ' 'gyldig for . . . (maengde i tal og bogstaver)' 'Tasso del prelievo all'esportazione aggiudicato : . . .' 'De gegunde heffing bij uitvoer . . . ''gÃ ¼ltig fÃ ¼r . . . (Mengen in Zahlen und Worten)' 'valable pour . . . (quantitÃ © en chiffres et en lettres)' 'valido per . . . (quantitativo in cifre e in lettere)' 'geldig voor . . . (hoeveelheid in cijfers en letters)' 3 . When the licence referred to in paragraphs 1 and 2 concerns products of the rice sector, the rates to be used for the conversion of the amount of the refund or of the levy into the currency of the Member State where customs formalities are carried out shall be shown in section 18 of the licence to six significant figures . 'Significant figures' means :  when the value of the conversion rate calculated is higher than one, all digits,  when the value of the conversion rate is less than one, all digits after the decimal point, but excluding any zero or zeros between the decimal point and the first digit greater than zero. The export licence shall be valid only in respect of a quantity not exceeding that shown in section 18 . 2. Where, under an invitation to tender for cereals held by intervention agencies, a tender is to be valid only if accompanied by an application for an export licence together with an application for advance fixing of the export refund or levy for the destination in question, the country of destination shall be indicated in section 13 as the compulsory destination and the issue of the licence shall make it obligatory to export to that country. Article 4 1 . Where the export refund is fixed by tender, the rate of refund appearing in the statement of award of contract shall be entered in letters and figures in section 18 of the licence. This rate shall be expressed in the Currency of the Member State in which the licence is issued and shall be preceded by one of the following forms of words : 'Tendered rate of basic export refund : . . .' Article 5 For products falling within Tariff subheading 11.01 E or 11.02 A V, the applicant may, in his application for an export licence, indicate products falling under two contiguous subdivisions of either of these sub ­ headings . For products falling within Tariff subheading 23.07 B I containing less than 50 % by weight of milk products , the applicant may indicate in his application products of two subdivisions in any of the following combinations :  23.07 B I a) 1 and 23.07 B I b) 1 , or  23.07 B 1 a) 2 and 23.07 B I b) 2, or  23.07 B I b ) 1 and 23.07 B I c) 1 , or  23.07 B I b) 2 and 23.07 B I c) 2. The two subdivisions indicated in the application shall be entered on the export licence. 'Tilslagssats for basiseksportrestitutionen : . . .' 'Zugeschlagener Satz der Grundausfuhrerstat ­ tung . . . ' 'Taux de la restitution de base Ã l'exportation adjugÃ © : . . . ' 'Tasso della restituzione di base all'esportazione aggiudicato . . . ' 'De gegunde basisrestitutie bij uitvoer . . . ' Article 6 Section 12 of a licence issued for exports under the terms of the food-aid convention shall contain one of the following endorsements : 2. Where the export levy is fixed by tender, the rate of levy appearing in the statement of award of contract shall be entered in letters and figures in section 18 of the licence. This rate shall be expressed 11 . 8.75 Official Journal of the European Communities No L 213/7 'PrÃ ©fixation du prÃ ©lÃ ¨vement Ã l'exportation demandÃ ©e' 'Fissazione in anticipo del prelievo all'esporta ­ zione richiesta' 'Food aid' 'fÃ ¸devarehjÃ ¦lp ' 'Nahrungsmittelhilfe' 'Aide alimentaire' 'Aiuto alimentare ' 'Voedselhulp' 'Vaststelling vooraf van de uitvoerheffing aange ­ vraagd'; and section 13 shall contain the name of the country of destination. This licence shall be valid only for such an export .  in section 17 the words 'refund valid on . . . fixed in advance' shall be deleted and replaced by the words set out in section 17 of the import licence ;  section 18 shall contain in letters and figures the rate(s) in national currency of the levy as fixed in advance . In addition, for the purposes of Article 4 (2) of Regulation (EEC) No 1981/74, section 18 of the export licence shall contain one of the following endorsements : 'Export levy to be adjusted where necessary in accordance with Article 4 (2) of Regulation (EEC) No 1981/74' Article 7 1 . For the purposes of Article 3 ( 1 ) (b) of Regu ­ lation (EEC) No 1579/74, the import licence shall contain in section 20 one of the following endorse ­ ments : 'Levy to be adjusted where necessary in accordance with Article 3 ( 1 ) (b ) of Regulation (EEC) No 1579/74'; 'Eventuel Ã ¦ndring af eksportafgiften i overensstem ­ melse med bestemmelserne i artikel 4, stk. 2 i for ­ ordning (EÃF) nr. 1981/74' 'Eventuel aendring af afgiften i overensstemmelse med bestemmelserne i artikel 3 , stk. 1 , litra b ) i for ­ ordning (EÃF) nr. 1579/74'; 'AbschÃ ¶pfung ist gegebenenfalls gemÃ ¤Ã  den Bestim ­ mungen von Artikel 3 Absatz 1 Buchstabe b) der Verordnung (EWG) Nr. 1579/74 zu berichtigen'; 'AusfuhrabschÃ ¶pfung ist gegebenenfalls gemÃ ¤Ã  den Bestimmungen von Artikel 4 Absatz 2 der Verord ­ nung (EWG) Nr. 1981/74 zu berichtigen' 'PrÃ ©lÃ ¨vement Ã ajuster Ã ©ventuellement conformÃ © ­ ment aux dispositions de l'article 3 paragraphe 1 , sous b) du rÃ ¨glement (CEE) no 1579/74'; 'PrÃ ©lÃ ¨vement Ã l'exportation Ã ajuster Ã ©ventuelle ­ ment conformÃ ©ment aux dispositions de l'article 4 paragraphe 2 du rÃ ¨glement (CEE) n ° 1981/74' 'Prelievo da adattare eventualmente in conformitÃ delle disposizioni dell'articolo 3 , paragrafo 1 , lettera b), del regolamento (CEE) n. 1579/74'; 'Prelievo all'esportazione da adattare eventualmente in conformitÃ delle disposizioni dell'articolo 4, paragrafo 2, del regolamento (CEE) n . 1981/74' 'Heffing is eventueel aan te passen overeenkomstig de bepalingen van artikel 3 , lid 1 , sub b), van Veror ­ dening (EEG) Nr. 1579/74'. 'Uitvoerheffing is eventueel aan te passen overeen ­ komstig de bepalingen van artikel 4, lid 2, van Verordening (EEG) Nr. 1981/74' 3 . For the purposes of Article 3 (5 ) of Regulation (EEC) 1968/73 and Article 3 (5 ) of Regulation (EEC) No 2737/73 section 18 of the export licence shall contain one of the following endorsements : 'Export levy not applicable' 2 . For the purposes of the second subparagraph of Article 3 (4) of Regulation (EEC) No 1968/73 , the second subparagraph of Article 3 (4) of Regulation (EEC) No 2737/73 and Article 4 (2) of Regulation (EEC) No 1981/74, the export licence shall be specially endorsed as follows :  section 12 shall contain one of the following endorsements : 'Advance fixing of export levy requested' 'Eksportafgift ikke anvendelig' 'AusfuhrabschÃ ¶pfung nicht anwendbar' 'ForudfastsÃ ¦ttelse af eksportafgiften er begÃ ¦ret' 'PrÃ ©lÃ ¨vement Ã l'exportation non applicable' 'Vorausfestsetzung der AusfuhrabschÃ ¶pfung be ­ antragt' 'Prelievo all'esportazione non applicabile' 'Uitvoerheffing niet van toepassing' No L 21 3/8 Official Journal of the European Communities 11 . 8.75 maize, wheat flour and rye flour or 50 000 metric tons for rice . At the same time the applicant shall lodge a special security, calculated on the basis of the maximum quantity. The provisions of Article 12 ( 1 ) of this Regulation and of Article 5 of Regulation (EEC) No 193 /75 shall apply to such security . Article 8 Import licences for products listed in Article 1 of Regulation No 120/67/EEC or in Article 1 of Regu ­ lation No 359/67/EEC shall be valid from their day of issue within the meaning of Article 9 ( 1 ) of Regu ­ lation (EEC) No 193 /75 until the end of the period as prescribed in Annex I to this Regulation. 3 . The Member State of the competent authority receiving the application shall notify the Com ­ mission, which shall decide thereon in accordance with the procedure laid down in Article 26 of Regu ­ lation No 120/67/EEC and No 359/67/EEC and with particular reference to the quantity and to the economic aspects of the exportation envisaged. If the Commission allows the application it shall set a time limit within which the applicant concerned must submit the contract to the competent authority. The latter shall inform the applicant of the Commission's decision. Article 9 Export licences for products listed in Article 1 of Regulation No 120/67/EEC or in Article 1 of Regu ­ lation No 359/67/EBC shall be valid from their day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the period as prescribed in Annex II to this Regulation. Article 10 Where exportation is effected pursuant to an invi ­ tation to tender opened in an importing third country, an export licence for common wheat, rye, barley, maize, rice, wheat flour or rye flour shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the date by which the obligations arising under the contract are to be fulfilled. However, the period of validity of such a licence may not exceed eight months following the month of issue of the licence within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 . 4 . When the period of validity fixed for the licence is the same as that applied for, the applicant shall, within the time limit set in accordance with para ­ graph 3, submit to the competent authority a signed original of the contract, together with a copy thereof. This document shall specify at least the quantity contracted for, which must lie within the limits of the minimum and maximum indicated in the licence application, the destination, the period within which the exportation is to be carried out, which must lie within the minimum and maximum periods indicated as aforesaid, the price fixed for the duration of the contract and the terms of payment. The licence shall then be issued after conversion of the special security into a security as referred to in Article 12 ( 1 ) of Regulation No 120/67/EEC and in Article 10 ( 1 ) of Regulation No 359/67/EEC. The country of destin ­ ation shall be indicated in section 13 and the licence shall make it obligatory to export to that country . 5 . If the applicant has been unable to conclude such a contract, he shall so inform the competent authority within the time limit set for submission of the contract ; the licence shall not be issued and the special security shall be released forthwith . 6 . Except in case of force majeure , if the applicant does not comply with the provisions of paragraphs 4 and 5 the licence shall not be issued and the special security shall be forfeited . 7 . When the period of validity fixed is different from that applied for, but is longer than that laid down in Article 9 , the provisions of paragraphs 4, 5 and 6 shall apply . However, the applicant may within the time limit set for submission of the Article 11 1 . In special cases, the period of validity of an export licence for common wheat, rye, barley, maize, rice, wheat flour and rye flour may be longer than that laid down in Article 9 where the licence is applied for in contemplation of a transaction requiring a longer period of validity. 2 . In such cases, the applicant shall lodge with the competent authority an application for an export licence which includes an application for advance fixing of the export refund or levy applicable in respect of the intended destination on the date when such application is lodged, and also particulars of the minimum and maximum quantity that he intends to export and the minimum and maximum period necessary for carrying out the exportation, provided that such minimum quantity may not be less than 75 000 metric tons for common wheat, rye, barley, 11.8.75 Official Journal of the European Communities No L 213/9 2. As regards both import and export licences the expressions '95% ' and '5% ' in Article 18 of Regu ­ lation (EEC) No 193/75 are to be read as, respectively, '93% ' and '7% '. contract cancel his application for a licence; in that case, the special security shall be released forthwith. 8 . Where an extension of the period of validity provided for in Article 9 is refused, the licence shall not be issued and the special security shall be released forthwith . 9 . When the special security is converted into a security as referred to in Article 12 ( 1 ) of Regulation No 120/67/EEC and in Article 10 ( 1 ) of Regulation No 359/67/EEC, the amount of that security shall be adjusted by reference to the quantity covered by the contract and the balance shall be released forthwith . Article 13 When the period of validity of a licence is extended and the amount of the import levy or export refund has been fixed in advance, the premium or corrective amount to be applied shall be that applicable, on the day when the original licence application was lodged, in respect of a transaction carried out during the last month of validity of the licence . Article 14 1 . Article 1 , in so far as it concerns cereals and rice, and Articles 14 to 26 of Regulation (EEC) No 2637/ 70 are hereby repealed . 2. All references in Community instruments to one of the abovementioned Articles of Regulation (EEC) No 2637/70 shall be treated as references to the corresponding Article of this Regulation. 3 . Regulations (EEC) No 3148/73 and (EEC) No 1223/74, with the exception of Article 2 of the latter, are hereby repealed . Article 12 1 . The amount of the security for licences for the products listed in Article 1 of Regulation No 120/67/ EEC and Article 1 of Regulation No 359/67/EEC shall be as follows : ( a ) 0-50 unit of account per metric ton for import and export licences in respect of which the import levy, export refund or export levy is not fixed in advance ; (b ) 3 units of account per metric ton for import licences in respect of which the import levy is fixed in advance ; ( c ) 10 units of account per metric ton for export licences for products as specified in Article 1 (a), (b ) and (c) of Regulation No 120/67/EEC in respect of which the export refund or levy is fixed in advance ; (d) 8 units of account per metric ton for export licences for products as specified in Article 1 (d) of Regulation No 120/67/EEC and in Article 1 of Regulation No 359/67/EEC in respect of which the export refund or levy is fixed in advance . Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1975 . For the Commission P. J. LARDINOIS Member of the Commission No L 213/10 Official Journal of the European Communities 11.8.75 ANNEX I PERIOD OF VALIDITY OF IMPORT LICENCES A. For Cereals CCT heading No Description of goods Period of Validity 10.01 A Common wheat and meslin 10.02 Rye 10.03 10.04 Barley Oats 60 days 10.05 B Maize other than hybrid maize for sowing 10.07 Buckwheat, millet, canary seed and grain sorghum ; other cereals 10.01 B Durum wheat 60 days 11.01 A Wheat or meslin flour 11.01 B 11.02 A I Rye flour Wheat groats and meal (common wheat and durum wheat) Other products listed in Article 1 of Regulation No 120/67/EEC 60 days Until the end of the fourth month following that of issue B. For Rice 10.06 A I a) 10.06 A II a ) 10.06 B I a) Round grain paddy rice Round grain husked rice Round grain semi-milled rice Until the end of the second month following that of issue 10.06 B II a) Round grain wholly milled rice 10.06 A I b) 10.06 A II b) 10.06 B I b) Long grain paddy rice Long grain husked rice Long grain semi-milled rice Until the end of the third month following that of issue 10.06 B II b) Long grain wholly milled rice 10.06 C Broken rice Until the end of the third month following that of issue 11.01 F Rice flour 11.02 A VI 11.02 E II e ) 1 11.02 F VI Rice groats and meal Flaked rice Rice pellets Until the end of the fourth month following that of issue 11.08 A II Rice starch 11.8.75 Official Journal of the European Communities No L 213/11 ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For Cereals CCT heading No Description of goods Period of Validity 10.01 A Common wheat and meslin 10.02 Rye 10.03 Barley 10.04 Oats 90 days 10.05 B Maize other than hybrid maize for sowing 10.07 Buckwheat , millet, canary seed and grain sorghum ; other cereals 10.01 B Durum wheat 90 days 11.01 A Wheat or meslin flour 11.01 B 11.02 A I Rye flour Wheat groats and meal (common wheat and durum wheat) Until the end of the fourth month following that of issue 11.01 E 11.02 A V Maize flour Maize groats and meal Until the end of the second month following that of issue 11.07 Malt Other products listed in Article 1 of Regulation No 120/67/EEC Until the end of the eleventh month following that of issue Until the end of the third month following that of issue B. For Rice 10.06 A I Paddy rice 10.06 A II Husked rice 90 days 10.06 B Semi-milled or wholly milled rice 10.06 C Broken rice 30 days 11.01 F Rice flour 11.02 A VI 11.02 E II e) 1 11.02 F VI Rice groats and meal Flaked rice Rice pellets Until the end of the third month following that of issue 11.08 A II Rice starch